Citation Nr: 0939152	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  05-09 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for left knee 
limitation of extension due to degenerative arthritis 
associated with a left knee meniscectomy, currently rated as 
10 percent disabling.  

2.  Entitlement to a separate evaluation for left knee 
limitation of flexion associated with a left knee 
meniscectomy.  

3.  Entitlement to an increased rating for post operative 
residuals of a left knee meniscectomy with instability, 
currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for an unstable left 
ankle associated with a left knee meniscectomy, currently 
rated as 0 percent disabling.  

5.  Entitlement to a total rating based on individual 
unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1969 to March 
1990.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Atlanta, 
Georgia, VA Regional Office (RO).  

This case has previously come before the Board.  In April 
2008, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The Board notes that in a May 2009 rating decision, service 
connection for right knee degenerative arthritis was granted.  
This represents a full grant of the benefits sought in regard 
to that issue.  

The Board notes that the Court has recently held that, in 
cases such as this, the issue regarding a TDIU is a part of a 
claim for an increased rating.  Rice v. Shinseki, No. 06-1445 
(U.S. Vet. App. May 6, 2009) (per curiam).  Thus, the Board 
will consider the matter of entitlement to a TDIU, as 
reflected on the title page.  

The appellant was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in March 2008.  A transcript 
of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The evidence tends to establish left knee limitation of 
extension approximates the functional equivalent of extension 
limited to 45 degrees.  

2.  The evidence tends to establish left knee limitation of 
flexion approximates the functional equivalent of flexion 
limited to 30 degrees.

3.  The competent evidence does not establish more than a 
mild degree of impairment due to left knee instability.  

4.  The competent evidence tends to establish left ankle 
limited motion results in a moderate degree of impairment.  

5.  The appellant's service-connected disabilities preclude 
her from engaging in substantially gainful employment, during 
the applicable period, prior to March 30, 2007.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for left knee 
limitation of extension have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5261 (2009); VAOPGCPREC 9-2004.

2.  The criteria for a 20 percent rating, but no higher, for 
left knee limitation of flexion have been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5260 (2009); VAOPGCPREC 9-
2004.

3.  The criteria for a rating in excess of 10 percent for 
post operative residuals of a left knee meniscectomy with 
instability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

4.  The criteria for a 10 percent rating, but no higher, for 
an unstable left ankle associated with a left knee 
meniscectomy have been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5299-5271 
(2009).

5.  The criteria for a TDIU, during the applicable period, 
prior to March 30, 2007, have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Initially, the Board notes that discussion of whether there 
has been compliance with the VCAA in regards to the issue of 
entitlement to TDIU is not necessary as the Board is 
dismissing this claim as moot.  Cf. Manning v. Principi, 16 
Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in her possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately her responsibility 
to give VA any evidence pertaining to the claims.  The 
September 2003 and May 2008 letters told her to provide any 
relevant evidence in her possession.  See Pelegrini, 18 Vet. 
App. at 120.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the 
Court held that for an increased-compensation claim, 38 
U.S.C.A. § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; that if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
that the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

During the course of the appeal, Vazquez-Flores v. Peake was 
vacated.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009).  Thus, any error related to VA notifying 
the appellant of alternative diagnostic codes or potential 
"daily life" evidence is harmless.  However, although this 
notice is no longer required, the Board notes that the May 
2008 letter provided her with examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  The May 2008 letter also 
discussed the appropriate disability rating or effective date 
to be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected left knee or left ankle 
disabilities since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The July 2008 VA examination report is thorough and supported 
by VA records.  The examination in this case is adequate upon 
which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.1 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2009).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, more or 
less movement than normal, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45 (2009).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
Where there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71 (2009).

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires limitation of flexion to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2009).  

Limitation of extension of either leg to 10 degrees warrants 
a 10 percent disability evaluation.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 30 
percent evaluation requires that extension be limited to 20 
degrees.  A 40 percent evaluation requires that extension be 
limited to 30 degrees.  A 50 percent evaluation requires that 
extension be limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).  

A separate rating for limitation of extension and for 
limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

Arthritis and instability in a knee may receive separate 
ratings under Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted when there is 
moderate recurrent subluxation or lateral instability.  A 30 
percent rating is warranted when there is severe recurrent 
subluxation or lateral instability.  

Normal ankle dorsiflexion is to 20 degrees, with plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation; a 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The words "moderate" and "marked" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6 (2009).

The Court has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

With diseases, preference is to be given to the number 
assigned to the disease itself; if the rating is determined 
on the basis of residual conditions, the number appropriate 
to the residual condition will be added, preceded by a 
hyphen.  38 C.F.R. § 4.27 (2009).  When an unlisted disease, 
injury, or residual is encountered, requiring analogy, the 
diagnostic code number will be "built-up" as follows.  The 
first two digits will be selected from that part of the 
schedule most closely identifying the part, or system, of the 
body involved.  The last two digits will be "99" for all 
unlisted conditions.  38 C.F.R. §§ 4.20, 4.27 (2009).  

When rating a veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a higher rating is 
being requested for an already established service-connected 
disability, the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, the Court has held that "staged" ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  It is provided further that the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a).  

It is established VA policy that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant is service-connected for post-operative 
residual disability of the left knee and left ankle 
associated with a left knee meniscectomy, to include 
degenerative arthritis with limitation of motion and 
instability, and an unstable left ankle.  She asserts that 
her left knee and ankle symptoms are worse and that higher 
ratings are warranted.  

Left knee instability has been assigned a 10 percent 
disability evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  In addition, a separate 10 percent rating has 
been assigned for left knee degenerative joint disease under 
Diagnostic Code 5010.  An unstable left ankle has been 
assigned a 0 percent evaluation under Diagnostic Codes 5299-
5271.  

The Board notes that a determination as to the degree of 
impairment due to service-connected disability requires 
competent evidence.  The appellant is competent to report her 
symptoms.  Her lay opinion alone, however, is not sufficient 
upon which to base a determination as to the degree of 
impairment due to service-connected disability.  Rather, the 
Board must weigh and assess the competence and credibility of 
all of the evidence of record.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Initially, the Board finds that separate ratings are 
warranted under Diagnostic Code 5260 (leg limitation of 
flexion) and Diagnostic Code 5261 (leg limitation of 
extension) for disability of the same knee joint.  VAOPGCPREC 
9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  In that regard, on VA examination in July 2008, left 
knee flexion was reported as 38 to 83 degrees and extension 
was reported as 83 to 38 degrees.  In essence, the 
examination report reflects that the appellant was able to 
flex to 83 degrees and extend to 38 degrees, however, pain 
began at 38 degrees of flexion and 83 degrees of extension.  
Thus, because she has the functional equivalent of left knee 
limitation of flexion of approximately 38 degrees, a 20 
percent rating is warranted under Diagnostic Code 5260.  In 
addition, because she has the functional equivalent of 
limitation of extension of approximately 83 degrees, a 50 
percent rating is warranted under Diagnostic Code 5261.  

In support of the conclusion in regard to the degree of 
functional impairment in regard to left knee limitation of 
extension and flexion, the Board notes that in addition to 
the reported findings on VA examination in July 2008, in June 
2004, the appellant's private doctor reported that for the 
previous seven years, pain and discomfort with ambulation 
resulted in a marked decrease in the appellant's ability to 
ambulate and stand for prolonged periods of time, with x-ray 
examination noted to evidence progression of degenerative 
disease of the knee corresponding to her clinical history of 
reduced activity due to marked progression of her underlying 
degenerative joint disease of the knee.  Consistent with the 
June 2004 opinion is that of the July 2008 VA examiner, in 
which it is established that the appellant has persistent 
severe limitations and functional impairment due to the left 
knee disability, with flare-ups lasting three to seven days 
during which she is unable to walk more than a few yards, and 
that the disability has severe and significant effects on her 
occupational and/or daily activities.  Thus, the Board 
concludes that a 20 percent rating for left knee limitation 
of flexion is warranted and a 50 rating for left knee 
limitation of extension is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 & 5261.  

To the extent that the record reflects findings of actual 
limitation of motion of the left knee reflecting a lesser 
degree of impairment than reflected by the evaluations 
assigned herein for left knee extension and flexion, there is 
competent and probative evidence tending to establish that a 
finding in favor of the increased ratings assigned herein is 
supportable, and particularly in consideration of reported 
functional impairment.  The Board notes that while actual 
limitation of flexion was noted to be 120 degrees and 
extension was noted to be -10 degrees in a November 2003 VA 
record and an October 2004 VA record notes left knee range of 
motion from 0 to 110 degrees, with notation of range of 
motion in the knee limited to -15 to 80 degrees in supine 
position with at least 90 degrees of flexion in a sitting 
position in December 2006, there is competent and probative 
evidence tending to establish the functional equivalent of 
flexion limited to approximately 30 degrees and the 
functional equivalent of extension limited to 45 degrees or 
more.  See 38 C.F.R. §§ 4.10, 4.40, 4.45.  Resolving all 
doubt in favor of the appellant, a 20 percent rating for 
limitation of flexion is supportable and a 50 rating for 
limitation of extension is supportable.  

The Board notes that a 50 percent rating is the maximum 
schedular evaluation for limitation of extension under 
Diagnostic Code 5261, and that a rating in excess of 20 
percent for limitation of flexion is not warranted.  The 
competent evidence does not establish actual limitation of 
flexion or the functional equivalent of limitation of flexion 
to 15 degrees or less.  

In regard to left knee instability, the Board finds that a 
rating in excess of 10 percent is not warranted, as the 
competent evidence does not establish more than a mild degree 
of impairment due to left knee instability.  In that regard, 
while a July 2003 record notes a fall, such was attributed to 
the appellant's ankle, not her left knee.  In addition, an 
October 2004 VA record notes that crepitation with motion was 
mild and that the ligaments were stable.  The Board notes 
that while complaints of giving way and instability with 
locking episodes daily and repeated effusion were noted, as 
well as moderate tenderness to palpation and edema, in July 
2008, the examiner reported that she was ambulating 
independently with no assistive device.   on VA examination 
in July 2008, no assistive devices for ambulation were noted, 
records dated in August 2003 noted that she was able to drive 
and an October 2004 VA record notes that she was able to walk 
about 2 1/2 miles.  A May 2004 VA record reflects a fall 
secondary to her right ankle giving way, not the left knee.  
In this case, the Board finds that the competent evidence 
does not establish more than a mild degree of impairment due 
to instability in the left knee.  

In regard to the evaluation of the left ankle, initially the 
Board notes that the hyphenated Diagnostic Codes assigned in 
this case indicate that the unlisted ankle disorder (5299) is 
the service-connected disorder and that instability/limited 
motion under Diagnostic Code 5271 is a residual condition.  
Having reviewed the evidence, the Board finds that the 
evidence is in relative equipoise, and thus, a 10 percent 
rating to reflect moderate limitation of motion of the left 
ankle is supportable.  

In that regard, the Board notes that complaints of a fall due 
to the ankle giving way were noted in July 2003, an August 
2003 record notes that she was advised against standing for 
long periods due to the ankle and feet, and the November 2003 
VA examination report notes that functional impairment due 
the unstable left ankle was a slow deliberate gait and 
avoidance of uneven terrain.  

A rating excess of 10 percent for the service-connected 
unstable left ankle is not warranted.  Records, dated in 
August 2003, reflect that she was able to drive and walk 1/2 
mile and an October 2004 VA record notes that she was able to 
walk about 2 1/2 miles.  The Board notes that an August 2003 VA 
record notes that considerable edema was likely attributable 
to venous insufficiency.  On VA examination in November 2003, 
plantar flexion was to 45 degrees and dorsiflexion was to 20 
degrees, and the examiner specifically stated that even 
considering functional impairment the competent evidence did 
not establish more than a moderate degree of impairment due 
to the service-connected unstable left ankle.  The Board 
notes that a May 2004 VA record reflects a fall secondary to 
her right ankle giving way, not the left, and an August 2005 
VA record notes full range of motion of the extremities.  On 
VA examination in July 2008, plantar flexion was 0 to 26 
degrees and dorsiflexion was 0 to 12 degrees, and while 
additional limitation of motion on repetitive use in regard 
to dorsiflexion was noted, the impression of x-ray 
examination in July 2008 was mild bimalleolar soft tissue 
swelling of the left ankle and no bone injuries were noted.  
Regardless, the Board finds that the competent evidence does 
not establish more than a moderate degree of impairment due 
to the left ankle.  

To the extent that time lost from work has been noted in 
association with disability of the left knee and left ankle, 
no incapacitation due to the left knee was noted on VA 
examination in November 2003.  Regardless, the 20 percent 
evaluation assigned herein for left knee limitation of 
flexion and the 50 percent assigned for left knee limitation 
of extension, along with the 10 percent rating assigned for 
left knee instability, in addition to the 10 percent 
evaluation assigned herein for the unstable left ankle 
contemplates impairment in earning capacity, including loss 
of time from exacerbations due to left knee and ankle 
disability.  38 C.F.R. § 4.1 (2009).  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or her representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board notes that even if a higher evaluation were to be 
assigned for the disabilities of the left knee and/or left 
ankle, the combined rating for disabilities of an extremity 
cannot exceed the rating for the amputation at the elective 
level, were the amputation to be performed.  38 C.F.R. 
§ 4.68.  Thus, in this case, the combined evaluation for the 
left lower extremity disabilities cannot exceed 60 percent.  

In sum, the evidence is in favor of a 50 percent rating for 
left knee limitation of extension, in favor of a 20 percent 
rating, but no higher, for left knee limitation of flexion, 
and in favor of a 10 percent rating, but no higher, for an 
unstable left ankle.  The preponderance of the evidence is 
against a rating in excess of 10 percent for left knee 
instability and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are granted, in 
part, and denied, in part.  

In regard to extraschedular consideration, the Board notes 
that an extraschedular rating is a component of a claim for 
an increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the AOJ or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds that the 
competent evidence does not establish, at any time, that the 
appellant's service-connected disability of the left knee or 
left ankle result in such an unusual or exceptional 
disability picture rendering impractical the use of the 
regular schedular standards.  Rather, the record reflects 
that the appellant is employed.  In addition, the competent 
evidence does not establish that the appellant has 
experienced incapacitation or periods of hospitalization that 
would suggest that the rating schedule is insufficient for 
determining the appropriate disability rating in this case.  
No incapacitation due to the left knee was noted on VA 
examination in November 2003.  Accordingly, the Board 
determines that referral for an extraschedular rating is not 
warranted.

Lastly, in regard to a TDIU, the Board notes that the 
appellant's disabilities meet the schedular criteria for 
consideration of a total rating under 38 C.F.R. § 4.16(a).  
Therefore, the determinative issue is whether the appellant 
is shown to be unable to secure and follow a substantially 
gainful occupation because of her service-connected 
disability.  

Having reviewed the evidence in this case, a finding of 
entitlement to a TDIU is supportable.  The Board notes that 
while the record reflects that the appellant is employed, a 
statement from her employer, received in January 2005, 
reflects major and substantial accommodation for her 
continued employment.  The Board notes that marginal 
employment shall not be considered substantially gainful 
employment, and may be found to exist if the veteran is 
working in a protected environment, such as a family business 
or sheltered workshop; or as a self-employed person receiving 
less than half the usual remuneration for that work.  38 
C.F.R. §§ 4.16(a), 4.17(a) (2009).  Moreover, the July 2008 
VA examiner specifically stated that the appellant is 
unemployable for even sedentary work due to the extensiveness 
of her service-connected disabilities.  

In this case, the competent evidence tends to establish that 
the appellant is incapable of substantially gainful 
employment by reason of her service-connected disabilities.  
The Board notes that, pursuant to the holding in VAOPGCPREC 
6-99, consideration of a TDIU under 4.16(a) is moot when 
there is a 100 percent combined schedular disability rating.  

In this case, the May 2009 rating decision shows that service 
connection for right knee degenerative arthritis was granted 
and a 40 percent evaluation was assigned from March 30, 2007, 
and when coupled with the increased ratings assigned herein, 
the combined evaluation is 100 percent.  Thus, the Board 
finds that a TDIU is warranted during the applicable period, 
prior to March 30, 2007.  

The evidence is in favor of a TDIU during the applicable 
period, prior to March 30, 2007.  Consequently, the benefits 
sought on appeal are granted.  


ORDER

A 50 percent evaluation for left knee degenerative arthritis 
with limitation of extension is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

A separate 20 percent evaluation for left knee degenerative 
arthritis with left knee limitation of flexion is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

A rating in excess of 10 percent for left knee instability is 
denied.  

A 10 percent rating for an unstable left ankle is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

A total rating based upon individual unemployability is 
granted for the applicable period, prior to March 30, 2007, 
subject to the law and regulations governing the payment of 
monetary benefits.  



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


